DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Labrot et al. (WO 2017/157626 with US 20180281570 serving as an English translation).
As to claim 1, Labrot discloses a composite pane with electrical controllable properties (Abstract), wherein the pane comprises of outer 1 and inner 2 panes, a thermoplastic layer comprising a first thermoplastic functional element with electrically 
As to claims 2 and 16, the product of claim 1 is taught as seen above.  Labrot discloses that the thermoplastic for the carrier and functional layers can comprise of a plasticizer such as PVB (paragraph 70).
As to claim 3, the product of claim 1 is taught as seen above.  Labrot discloses that the second thermoplastic can comprise of PET (paragraph 35).
As to claim 4, the product of claim 1 is taught as seen above.  Labrot discloses that the functional layer may comprise of PDLC (paragraph 29).
As to claim 5, Labrot discloses a method of making a composite panel disclosed above by: arranging an outer pane, a first thermoplastic layer, the functional element, a second thermoplastic layer and inner pane over one another in the recited order; joining the outer pane and inner pane by lamination wherein the first and second carrier/thermoplastic layers are fused to one another (Fig. 6; paragraph 16).
As to claim 14, the method of claim 5 is taught as seen above.  Labrot discloses that isolation lines for the functional element can be made by using a laser (paragraphs 37-45).
As to claim 15 and 17, Labrot discloses that the product of claim 1 can be used as a windshield in a vehicle  with an electrically controllable visor (paragraph 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labrot et al. (WO 2017/157626 with US 20180281570 serving as an English translation).
As to claims 6-8, the method of claim 5 is taught as seen above.  It is the position of the Examiner that using laser radiation to heat and fuse the films is known and conventional in the art and would have been obvious to use in the method of Labrot.  Furthermore, the recited laser parameters would be obvious since this amounts to optimizing result effective variables to heat and fuse the materials in the composite pane.  
As to claim 9, the method of claim 6 is taught as seen above.  The method of the above references as combined would fuse the carrier layers to one another as disclosed in the rejection of claim 5.  
As to claim 10, the method of claim 6 is taught as seen above.  It is the position of the Examiner that using holding plates with a hole to fuse laminates to one another is known and conventional in the art and would have been obvious at the time of the invention.
As to claim 11, the method of claim 6 is taught as seen above.  It is the position of the Examiner that using a thermoplastic piece to bond the layers to one another is known and conventional in the art and would have been obvious at the time of the invention.
As to claims 12 and 13, the method of claim 6 is taught as seen above.  It is the position of the Examiner that using a heated tongs or heated plates to bond thermoplastic layers to one another is known and conventional in the art and would have been obvious at the time of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/           Examiner, Art Unit 1745                                                                                                                                                                                             


/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        June 19, 2021